Mr. President, I should like to congratulate you on behalf of the Government of the Czechoslovak Socialist Republic upon your election to the high post of President of the twenty- ninth session of the General Assembly. In this connexion, I should like to point out that the Czechoslovak Socialist Republic and the People's Democratic Republic of Algeria are linked by ties of friendship and struggle for progress and the freedom of peoples. We look upon the election of the representative of the People's Democratic Republic of Algeria as a further recognition of the important role played in the United Nations by the Movement of Non-Aligned Countries.
69.	We sincerely welcome to our midst the new Members of our Organization, the People's Republic of Bangladesh, the Republic of Guinea-Bissau, and Grenada. Their admission to the United Nations proves that the present international political transition from tension towards detente creates conditions for the successful advancement of the national liberation movement, for the realization of the aspirations of peoples to a free and independent life.
70.	The twenty-ninth session of the General Assembly is meeting on the eve of the thirtieth anniversary of the victory over fascism in the Second World War which has brought, thanks to the victory of the Soviet Army, freedom to our people, too, following the period of six years of Nazi occupation. This year Czechoslovakia has recently celebrated the thirtieth anniversary of the Slovak national uprising, which represented not only a significant event of resistance against the Nazi occupants, but also one of the important popular military actions in Europe. Next year we shall celebrate the thirtieth anniversary of the liberation of our State which, as one of the founding Members of the United Nations, has always endeavoured to prevent the repetition of the horrors of war.
71.	Today we can already state with satisfaction that in the qualitatively new era of the 1970s the prospects for strengthening and maintaining peace are more promising than ever before. This is a remarkable positive phenomenon in a history filled with almost never-ending wars. It is therefore our duty to deepen the process of international detente, to make it spread to other areas of our planet -in short, to spare no effort in order to ensure that mankind may enhance its spiritual and material values in peace and in constructive international co-operation. This too should become a guiding principle in the activities of the United Nations and at the current session.
72.	The axis of international development should not lie in tensions which threaten at every moment to grow into dangerous confrontations, in the feverish anus race accompanied by a senseless waste of material values or in the exploitation of other peoples, but, on the contrary, in detente, disarmament and development.
73.	Thanks to the efforts cf peace-loving forces and thanks to their growing unity against the forces of aggression, there exist nowadays the necessary prerequisites for the implementation of the aims and objectives expressed in the three aforementioned concepts.
74.	The changing balance of forces in the world, the growing might of the Soviet Union and of other countries of the socialist community, the strengthening of the political independence and economic self- reliance of the developing countries, the dynamism of progressive and democratic forces as well as the realistic approach on the part of a number of statesmen and political circles in the capitalist countries in their assessment of the international situation -all this has rendered the policy of the cold war absurd. The danger of an armed conflict between the States of the capitalist and socialist systems has been reduced. Conditions have been created for a further lessening of tensions, for a consistent implementation of the principles of peaceful coexistence among States with differing social systems.
75.	The twenty-ninth session of the General Assembly is meeting precisely when detente is the predominant feature in the development of international relations. The settlement of conflicts is in principle moving to the political sphere. At the same time, however, certain recent events indicate that efforts are being made to obstruct this process.
76.	The policy of detente is most in evidence in Europe, where substantial changes have made it possible for European countries to begin an era of constructive co-operation. A particular role has been played in this area by the normalization of relations between the socialist countries and the Federal Republic of Germany as embodied in the respective bilateral treaties. Relations between the countries of the socialist community and other Western European countries are also developing. In these circumstances, it seems only logical and completely realistic that the Governments of the European States be required to elaborate the principles which should guide their mutual relations.
77.	This is the purport of the Conference on Security and Co-operation in Europe. The Conference has already achieved many positive results. Nevertheless, it is our belief that its course might have been easier had it not been for certain impediments, such as, for instance, attempts to delay the conclusion of the Conference and the casting of doubts as to the level at which its final act would be concluded. Every effort should now be made to promptly achieve the historic objectives of the Conference. It is our belief that the negotiations in Geneva will be concluded successfully in the near future through the joint efforts of all participants.
78.	A system ensuring security and constructive co-operation among European nations will benefit not only the European continent but also other regions of the world. At the same time, it will set a good precedent which may indicate a suitable course in other areas. I am referring, for instance, to the efforts to build a system of collective security in Asia.
79.	Negotiations and decisions agreed on in the multilateral sphere are more the only path we are following towards international detente. The basis for a multilateral normalization of international relations lies in good bilateral relations among States. There is no doubt that this is particularly true of negotiations of such importance as those between the Union of Soviet Socialist Republics and the United States of America. It is our Arm belief that the fruitful results these negotiations have yielded in the political, military, economic and other fields and their implementation will contribute substantially to making the process of detente the common denominator of foreign affairs throughout our planet.
80.	The Czechoslovak Socialist Republic unremittingly supports peaceful developments in the world. This is in the very nature of its socialist ideology and of the program of peace which it is trying to carry out, together with the Soviet Union and other socialist countries, in international relations. Therefore we have striven and shall continue to strive to develop equal and mutually beneficial relations with every country interested in such relations. We have been trying and shall continue to try to overcome obstacles to the development of such relations.
81.	In this context, note should be taken of the importance of the Treaty on mutual relations between the Czechoslovak Socialist Republic and the Federal Republic of Germany, which came into force on 19 July 1974. We look upon if as a victory of reason and realism. The Treaty marks the end of a difficult past and paves the way towards the development of equal and mutually beneficial co-operation. In the effort to make our whole frontier a boundary between good neighbors we have also taken steps to remove obstacles to the development of normal relations with Austria.
82.	The Czechoslovak Socialist Republic has recently conducted a series of useful talks with other Western countries as well. It has continued to develop its traditionally friendly relations with non-aligned and developing countries. It has established diplomatic relations with a number of States and has signed numerous bilateral agreements in economic, cultural, consular and other fields. We are also endeavoring to achieve such normalization of relations with the United States of America, which would be in accordance with the policy of international detente and would promote the development of mutually beneficial relations between the two countries. We hope that these efforts will meet with a positive response from our partners.
83.	We are also aware, of course, of the fact that the encouraging international trend towards the strengthening of peace is not an automatic phenomenon. The surface of the international situation continues to be troubled by events that contrast with the policy of detente and are contrary to the requirement that disputes between States should be dealt with exclusively by negotiation. These events have a negative effect on the international political atmosphere.
84.	Last year we welcomed with satisfaction the Paris agreements as fundamental prerequisites for ensuring peace in South-East Asia. Nevertheless, a normalization of the situation in Indo-China has not yet been fully achieved. We therefore support the position taken by the Government of the Democratic Republic of Viet Nam and the Provisional Revolutionary Government of the Republic of South Viet Nam requesting strict adherence to all the provisions of the Paris agreements and the consistent implementation of the decisions adopted by the International Conference on Viet Nam in March 1973. We condemn the activities of the Saigon administration, which erects obstacles to the creation of an atmosphere of national reconciliation in South Viet Nam. We consider ;hat a realistic way out of the present situation is the plan of 22 March 1974 of the Provisional Revolutionary Government of the Republic of South Viet Nam. Czechoslovakia, together with all other forces of peace and progress throughout the world, will continue in the future also to support not only the efforts of the VietNamese people but those of all other peoples of IndoChina aimed at satisfying their legitimate aspirations.
85.	The attention of world public opinion has been focused for many years on the Middle East, where international security has been threatened by long- lasting tensions and war operations. The roots of the explosive situation have not yet been eradicated. The main cause of the grave situation persisting in the Middle East lies in the aggressive policy of Israel. Israel must withdraw its troops from the Arab territories it has occupied and must stop flouting the legitimate rights of the Arab people of Palestine.
86.	The Czechoslovak delegation supported the initiative taken by the Arab States, Members of the United Nations, in proposing the inclusion in the agenda of the twenty-ninth session of the question of Palestine as a separate item. The Czechoslovak Socialist Republic deems it necessary to put in motion all political means that might achieve a Middle Eastern settlement in the spirit of the resolutions adopted by the Security Council. It is particularly essential to resume as soon as possible the Geneva Peace Conference on the Middle East with the participation of all directly concerned parties, including the representatives of the Palestine Liberation Organization [PLO] acting as participants with equal rights. The Conference must focus its attention on a concrete solution to the basic problems of the Middle East.
87.	A new focal point of tension has recently appeared in the eastern Mediterranean. For certain circles of the North Atlantic Treaty Organization [NATO], which are attempting to liquidate the independent State of Cyprus, a sovereign Member of the United Nations, and turn the island into a NATO base, the policy of non-alignment was a real thorn in the flesh.
88.	The Czechoslovak Socialist Republic has always supported the independence, sovereignty and territorial integrity of the Republic of Cyprus and has opposed attempts to divide and annex it. The Government of Czechoslovakia remains convinced that an end must be put to outside interference in the internal affairs of Cyprus and that it is essential to implement scrupulously the provisions of the resolutions adopted by the Security Council, particularly resolution 353 (1974) of 20 July 1974, to withdraw ail foreign troops and military personnel from Cyprus, and to leave to the people of Cyprus and its legitimate Government the right to decide freely on the destiny of the country. Those are the aims pursued by the proposal of the Government of the Soviet Union, of 22 August 1974,' for the convening of an international conference on Cyprus within the framework of the United Nations. The Government of Czechoslovakia fully supports the above proposal.
89.	It is also necessary to strengthen peace and ensure healthy international development in a number of other regions of the world. One of them is the Korean peninsula. The Czechoslovak Socialist Republic, aware of the importance of the reunification of Korea for-peace and security in Asia, strongly endorses the policy pursued by the Democratic People's Republic of Korea, the aim of which is the peaceful democratic unification of the country without outside interference. The decision taken at the twenty-eighth session of the General Assembly to dissolve the unlawful so-called United Nations Commission for the Unification and Rehabilitation of Korea was welcomed in Czechoslovakia. The General Assembly, at its twenty-ninth session, must take a further step toward the removal of this anomalous situation which has kept our Organization involved in a policy inherited from the cold war, and it must bring about the withdrawal from South Korea of all foreign troops still unjustifiably stationed there under the United Nations flag.
90.	It is indeed outrageous that in today's world the peoples of certain territories should still have to suffer from colonial and racist oppression. The United Nations must press ever harder for a complete and uncompromising implementation of the United Nations Declaration on the Granting of Independence to Colonial Countries and Peoples [resolution 1514 (XV)]. The recent achievements of the national liberation movement have, posed anew the question of further organized efforts by the United Nations towards a full elimination of the remnants of the system of colonialism in the world in the immediate future.
91.	We welcomed the fact that the new provisional Government of Portugal, supported by the whole of Portuguese democratic public opinion, has dissociated itself from the reactionary position taken by the previous regime, and has decided to recognize the independence of Guinea-Bissau and concluded an agreement with the representatives of the national liberation movement of Mozambique on the granting of independence to that country. We should like to express our deep conviction that the people of Angola, as well as the peoples of other territories under Portuguese administration, will also attain complete independence in the near future.
92.	Surely it is high time now to put an end to colonialism, racism and apartheid in the whole of southern Africa. The peoples of Zimbabwe and Namibia also must be able live in freedom, independence and equality.
93.	During the year that has passed since the Fascist coup in Chile, a world-wide campaign of solidarity with the Chilean people, and a campaign to release Luis Corvalan and other patriots, has been widely reflected in the organs of the United Nations. In the future, too, the United Nations should take further steps against the mass violations of fundamental civil freedoms and human rights by the military junta in Chile.
94.	At a time when the international political barometer raises hope for further detente, the need to stop the frenzied arms race, which is a threat to the whole of mankind, and the need to reach general and complete disarmament are becoming increasingly urgent. Political detente must be supplemented by detente in the military sphere, and the more than $250,000 million spent annually by mankind on armaments must be used for economic progress in order to raise the living and social standards of the people, and in order to strengthen economic co-operation.
95.	In order to attain positive results in the field of military detente, we feel that it is particularly important not to delay the negotiations on practical preparations for, and the convening of, a world disarmament conference, which would make it possible to move forward towards an overall solution of the whole intricate complex of disarmament questions. It is our continued belief that more active use should be made of the Geneva Conference of the Committee on Disarmament, particularly with regard to the question of a comprehensive ban on chemical weapons, the limiting of underground testing of nuclear weapons, and the conclusion of an agreement on a comprehensive nuclear and thermonuclear test ban.
96.	We have already welcomed the proposal made by the USSR to reduce by 10 per cent the military budgets of States permanent members of the Security Council and to use a part of the funds  released for providing assistance to developing countries.
97.	At the current session, the Soviet Union has introduced a draft resolution [AIC.IIL.675] to which was annexed a draft convention on the prohibition of action to influence the environment and climate for military and other purposes incompatible with the maintenance of international security, human well-being and health. This new peaceful initiative has come to occupy an important position in the whole matter of safeguarding mankind against the threat of a devastating war. I am convinced that this proposal will meet with the full support of this session.
98.	We further trust that the results of the Review Conference of the Parties to the Treaty on the Non- Proliferation of Nuclear Weapons, to be held in the spring of next year, will contribute decisively to the full implementation of the aforementioned Treaty and compliance with it.
99.	We welcome the efforts made by the participants in the talks on the reduction of forces and armaments in Central Europe and the constructive character of those deliberations. It is our firmly held belief that they will result in generally acceptable measures which would not put any of the parties at an advantage or at a disadvantage and would not threaten the security of any of the countries involved. Czechoslovakia, like other socialist countries, is prepared to provide maximum support for attempts to stop the frenzied arms race.
100.	The present political atmosphere in the world and the further process of detente have created favorable conditions for the promotion of trade and economic contacts among all countries, irrespective of their different social systems.
101.	To bring about a complete normalization of international trade and economic relations, it is, however, necessary for the developed capitalist countries and certain economic groupings to abolish discriminatory practices and to liberalize their trade with ail other countries The agenda of this session of the General Assembly includes important economic and social questions as reflected in the decisions taken by the sixth special session of the General Assembly. These must be decided upon in the spirit of the Charter and in the interests of all countries.
102.	The Czechoslovak delegation attaches particular importance to the consistent implementation of decolonization in international economic relations, for without it we cannot visualize true progress in the interests of the broad popular masses of the individual sovereign States of the so-called third world. In spite of the resistance of various exploitation minded circles, the progressive principles are nevertheless gaining ground in all spheres of international economic life, just as the economic power of the countries of the socialist community.is growing and the political and economic independence of the developing countries is becoming stronger.
103.	We view the Declaration on the Establishment of a New International economic Order [resolution 3201 (S-VI)] and the Program of Action [resolution 3202 (S~VI)] adopted at the recent sixth special session, as well as the future Charter of Economic Rights and Duties of States -whose text should be speedily completed and adopted as a universal document- as an important basis for, and contribution to, the all-round development of international economic co-operation. The resolutions adopted at the twenty-ninth session pertaining to the items of the sixth special session must, we feel, reflect the fact that detente and peaceful co-operation are a prerequisite of progress and that disarmament is one of the possible sources of additional resources necessary for peaceful economic development.
104.	We firmly believe that it is necessary to strength-en world peace and security as a basic prerequisite for a further systematic improvement in the world economic situation which would also be to the benefit of economic development and progress in the developing countries.
105.	There is no doubt that the process of international detente and the degree to which the United Nations participates in strenghening it at the same time help to enhance this Organization. The role and significance of the United Nations in today's conditions, against the background of developed collective efforts of countries interested in the building of permanent and lasting peace, is undoubtedly increasing.
106.	We regard the United Nations as an important international forum which is able to make a significant contribution to the strengthening of the present trend towards general detente in international relations so as to implement successfully in them the basic norms of peaceful coexistence among countries with different social systems. The present trend towards international detente creates very suitable conditions which are highly propitious for the accomplishment by the United Nations of the tasks assigned to it by the Charter and so that the United Nations can devote itself fully to carrying out the mission formulated in the Charter.
107.	We are convinced that concerted action by all peaceful and progressive forces here also in the United Nations will stop all those who would attempt to reverse the course of history. The delegation of the Czechoslovak Socialist Republic is prepared to co-operate in this spirit at the present session, in a businesslike and constructive manner, with all delegations truly interested in peace, security and the further promotion of friendly co-operation among peoples.
